_:




               OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                       AUSTIN
GROVER 5ELLERI
Al-rORNcv GLHLIII.
                                                                                       261



Bon. kao         bterut - paso 4


     8t4te boardof 8duabticu               vu      not     mu0     th4t
     ?OaOldOd 8puPIahuo~iraa                    aouldbr          olurifud
     aa tutboorr.   8lna8 tha              eonrtitutlawl             pro-
     ~idm          eipat0r            trut rme tutbook w t43
     k     r up p llo d
                      u          lt
                         forth ia bratlon 3 of mialo    7
     or    tbB            in thoro
                  Ooa8tLtutian     vordbl, ‘rqa 1t Bhall
     k t& drrtt of tb 8tet.o baud of 1DduaGloa to
     rot uido l mfilaient -t        out of rtid tu to
     provide free tutbookr   foe tb, we OS ahlldra
     4ttm       tb pai0    rm0   ~0120018 0f tbh bt0t0',
     tha 8tHio #oard doriaur        irrtorprrtu1a       of
     tho lav vltb rwpootto     tr r$?oblaa        tlmbw
     lupplf 08 rith a rulio( om tk                       follaeng         quoationrc



                a 2) I~~OPIPIY~C~~      r080g04ia
     the 4tSfma Iiv*, tlnn  Ir tin Bow4 of 8duartlau
     U&ted    to tba pumhur   of roaordbrd 8mn.bh u-
     WailOl, Ob Bq it purahwr other ?ocozdlngs
     and torobing aidrt
                "tboro portionr of the Btatutw dul-
     4   vlth t&    puahua Qd dirtrikrtian   of froo
     trxtbookr   mtlalor  2W2-28761) &TO bun u-
     -@&     aa& ln no inrtaaoobtr n tous& tho
     uao of uj toma otbu than     tlwu  ot book.,
     tutr,         am3 tutbook@’ brtlrq boa llmtd u                          aam-
     wditior to k                ruppl1.dand paid ro?             out     of the
     foxtbook I\ud. NaluOTU, 0 8 roifio lirt im
     rupplhd IJIArtiole8 280, 28p4, 2#4a 4M 2$nlI
     ot thou   wubjootr for rhloh t.xtDoakaam to
     k nanbbod,      mroanr, utlak W6j ~gUrr
     that   t& plan la to b o oomldued u l eaplrtr
     plaa for tb  doptiaa, purchase, dirtributioa
     ua 010 or fur toxtbwkI to be mpplld                                  to   tba
     publlo Srro nbo1.r of th, 8tM-o. '
                                                                                             I.
                                                                                                  262



ma.    moo      8tevut             - ?a@      3




                              utfole 7, 8ootion 3,          Goa8titrtion              of mxas,
n&lo    la put           *a tallovo,
                              .        . aad it  ohall bo thm dut7 of tbo
       State bomd*oi                   Ilduartloa to sot aoldo l oolflolont
       -t           0th 0f th0 8dd tu                  LO p0ade            rp88 tsxt-
       book8 for chs US. of oU1dr.a ltto                            ndfa
                                                                      the g
                                                                          publio
       free oohools ot Wo   Stat.1 . , ,'

                              Artiole 4911+ yemOago  Aamt4ted                      Nuo    civil
at*tutes      (katiw             2 of vhLeh mO late* aad&                       W 8. 8. 328,
49th   usi8iatu0                  or   ~0x48, m)         nd0      u        ibii0~8t



                 ‘8OQ. 1. The 8a?tl oi Trustuo    of Inn-
       dependent uhd Cowan mhool Diotriats in cnis
       btato sU1   bsre the povrr to beslgnoto aort&i.n
       @mdeo of the rl.muGa~    sohools in their ra-
       opeotire dintriots uxS to dooign4t* csrtaln gruleo
       OF    a8ctim8              or   gd08       4b0r0 th0 o~cond grad8 ti
       suuh lchools la vhioh tha temh.l.ng of the Spaa.bb
       1-o       may be a pm% of tha awrZaulum,

                              %c.
                            The 8Ute BOW2.    of ltduartioa
       1s hereby authorisd. aad aqwvored     sn4 directed
       to puohaae text booka rOr the tarch@       Of 3-m
       Spaaloh lurguqa   in ouoh gr8d.s o? ssotions    or
       grdeo   80 dss1gnec.d by ortd 80~4 or Trustees,
       oxad to discributo sooh book8 vltbout   ooat 60 tha
       PUPilO.

                    %a, 3. lothing in thio Aat ohall bo
       aonrtxu8d to restriotLn m       Vi80 the tero~
       or ths 8~~ilrborotb??W?&~lrrUPye             l8tha
       mblio  high ooboolo of thim 8tato 01 tlw of&pplria(
       of fno   text   book, t&rotor,  u Dof wthmiud        b7
       18V. The m?         a& OoaditiU     oi SelOOtlq, per-
       chAsf.ag aMI 4lotrfbutla$    Lb tut    boako utbrlud
       b7    t.hl8~ct8knl.l                  botbs ums unou9rovlao4vlth
       rupoct    to tree text book8 (~uuuall      br title 49,
       Chapter 16 of tha 1925 Rrtlod       Citl I 8tbtot.e of t&
       sta t* o f T e x a s, lo sauaod to the effo*tlrr  d4t.o
       o? tills  Arot, Aoto 1341, 47th l&g. 9. l25 *       98,'
                                                                                                 . ..
                                                                                                        263




                maat.               all     328,, 49th I,ogiol&we                 of Tuw,
rub    a8 tollovrl

                                                                      ‘8.    .8, to.    328
                                            ‘At   ACT

                                      or Art1010 29114 (Acts                    1911,
                         tho?lsln(lt& 8tbto 8ou'd
                         hue text    books an& IY-
                         i808 to2 tu8u8g     th
                    l iBnohgm4orwrootlauai
      & ml08lS r y k do sig r uto b7
                                  d mud     of Trwtooo
      la   xndopardant          a     omn         mob001 9istrlots                OS
      the stats1         aad doolarln& u            omorpna7.

      “BBIT~TBDBTTBBLWS-                                         o?T58TATBwTmA8I

                      ” lotioa 1. 8OOtlOa 2 of Art1010 2911r
      (Ado        19&b        LyiSl~tUPO) bO UMdOd    SO U t0
      honeftor           red    88 follovoI

                  "@&Doatlon  2
                         wtM;is~h4141tatooto~       o&tgul*-
      tian is hswn
      rooted   to pt8rOharstut    bOOk8 Mad ~Ooxdod ~~8h
      uoroisro      fo? tho t.baM    of tho 8pulrh luu\ue;r
      la suah pdoo       01 seations o? g.mdoo 80 doslgaatrd
      b7 srld JJOUd Or TrUOt8.8,     Uhd to distribats       SB6h
      books vitbout     ooot to tho pupllo.'

                         Tb fa8tt&tolaent~8&m.lsh
                       '&g&g
      text book8       are not oatlnl xaltxblo for gIrla
      lnstruatlaar ln Ipmlsh la tIw 0f uoatu7      ~ul.8,
      aadkoMoo    IthubonfovAd       thAt oml a3wooslem
      o? tb 8mUb             8 i8 uw ro8t  Omotivo     m8th0d
      of toubia#  it         duu,udb o o ma      llruty
                                                     oo
      pupllr obul4 be ta u g h totlp-k ap@nlBh lfhot1v.1~
      sadrutual4~    rdb~uso      ol tbs furtb~iaot     t&t
      lultdlo noor&d    8paalsh uorolsoo hvo roooatl7
      boar dovolopod to? Texas                    88bool8        d        a?. w
      WtilBblOJ           l?OGO      O8   --NW              ti       48     h9O?@tiVO
      puuio aoo~slt~t&tt&                          C6nstltutladnalo                     z1-
      qui?4          blllr      to bs nd          on thrso  UTUal   dys                 la
      uah        tnoo      bo   nspoadod,         ud  th   SW   La bon
      mupmad,mlthlrAstoblltako                                        lfrmtaa6 90            h
      fo?u fmm au atto, its pumgo,                                   d   it Is Do
      oMot.&’
                                                                                              264




toa, llreo 8tovut     - ?ya       5


                  Opinion to.         O-2400 of tMs              doputwat           do?iaer
tb ,
   ta mlto x tb o ek
                  u8 q mr
                       n0t0r r 0m 0a                         .d
                                                              0p b .m l8 f0u~01

                  "ib Loglsl~tum hu                  not dofiao4 ths
      vord ‘tut-books’ in this otatuto,                          ud    tbrn-
      for0 vo bouovo it vu latonded la tin    Ioa8.
      it  is orsinuil7 UN&   Ia tb, o~so o? T. Ir?.
      ty. Co vr Ilrilroo40'oslm      of Toxao, 105
      Tax, $6, 19 8.Y. 8?8,tbr     brrgruw Cart of
            laldr
      Tex a s

           “woFdo in oraE   080 VhoB wad b7
           ta Leglrlatun  in a Btatuto are to
           b o lmluo to o d l           iatoadsd       to       lx p r o o s
            the ooaoo lavhlohthof lm oM.nwil7
                   Lovlr, Oaast. 8-t. Vol..2 9.


                  ‘The ~0x4 ‘tutbook’                bar 8 veil
                                  It Is 4otinod la Yebotor'o
      $%o%%            Dlatlon8~, 2nd XA. Uaw
      bridged, as ?011ov#l


            an7    m~a~d     of    inOt?UOtiIX&J            S   book OW-
                           a preseQt*tlcraof ths prlaol-
                              ~joot  lntu8hd   to be
                              um pa;11 aad uoul lo l bmlm
            of    in8tPUOtiW          b7 tb8       tWOb?.'


      ?ouwItbmtQmls   vlth the
      ‘tuthooks’ lo tbr ouo                                     Pi8ttiiat      0r
      hlu&lo we. 8ohool Diotrlot                     of conoM*
      Tomobl9,      36 ?a. 141, 191 A. 611r vhieb &ooo
      ?wt&rtlmuvo        uogo4     fnthls opl"     Ma
      bald@  t&t   ‘textbook8   iruhd@ ti    bOOk8 VhfOb
      aLst  be st8dlo& to omploto    kxt-book w*.'

            Cloul7, b noorbod 89ml8h lxvrelw is not b ‘toxt-
 book’,
            Tb     omstltrtlmal             onthorlutlm               for tbm purb8.0          oaQ
tan.taoo   bknrt   - ?a&. 6

??a# dirttibutlaa of kxtbooko SO? the use o? the oohool
oXlAron of this 8tato rifs not atbor4iu tb -so        rad
fno diot?f~ti~    of thfags ot&r thsa tutbooko.
           uo thon?on   owv.? 7oar?lrrtqu*rtlan   Intln
nyatlr*.    lhring 00 &lmvuod~ it booaoo uaa.0.88~~   to
Uuvo P
     y o ulo o mdq uo sum.
                                  Yo r y
                                       tnAl7p ur e
                              Awo tttY0tmuLo 9 T x A8